Citation Nr: 1016464	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
hypothyroidism, status postoperative thyroidectomy with 
goiter, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected hypothyroidism.

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to 
January 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for hypertension and continued a 10 percent 
evaluation for hypothyroidism.  

The Veteran testified before the undersigned at a January 
2010 Board hearing.  A transcript of the hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the claim.

In this case, the Veteran contends that his hypothyroidism is 
more severe than the current 10 percent evaluation.  In this 
regard, the Veteran reported, in essence, that his symptoms 
have worsened.  Specifically, he reported symptoms including 
fatigue, constipation, mental sluggishness, forgetfulness, 
disorientation, violent episodes, depression, cold 
intolerance, the development of food allergies, weight gain 
and headaches.  The Veteran also reported chronic pain in his 
chest.  Additionally, the Veteran contends that his current 
hypertension was caused or aggravated by years-long treatment 
for service-connected hypothyroidism.  

The Board also acknowledges that the Veteran has asserted a 
claim of unemployability due to his service-connected 
disabilities, including hypothyroidism.  The evidence of 
record indicates that the Veteran has not worked since 2003 
and has been advised not to work due to his disabilities and 
use of prescription medication for service-connected back and 
left ankle disabilities.  Additionally, at a January 2010 
Board hearing, the Veteran testified that his service-
connected hypothyroidism interferes with his ability to work 
because he has difficulty concentrating.  In this regard, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, once a Veteran submits 
evidence of a medical disability, makes a claim for the 
highest rating possible, and submits evidence of 
unemployability, VA must consider entitlement to TDIU.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
The Board notes that although the issue of TDIU has not been 
certified on appeal, the Board does have jurisdiction to 
decide the claim.  In this regard, the Board notes that in 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court essentially stated that a 
request for total disability rating, whether expressly raised 
by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability as part of a 
claim for increased compensation.  Id. at 453-54.  

Accordingly, the Board concludes that it does have 
jurisdiction over the issue of the Veteran's entitlement to 
TDIU, and that issue has been added, as listed above.  See 
also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a 
separate, formal claim is not required in cases where an 
informal claim for TDIU has been reasonably raised); see also 
VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the 
concept of when an informal claim for TDIU has been 
submitted).  As such, the issue is properly before the Board 
and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's service-connected disability 
or disabilities do not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court 
stressed that VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, at 297, citing 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  An 
examination is warranted in this regard.

The Board notes that the Veteran's most recent VA examination 
was conducted in April 2007.  However, the examination did 
not contemplate the Veteran's additional treatment through 
2010 or his recent contentions regarding the current severity 
of his symptomatology.  As such, VA is required to afford the 
Veteran a contemporaneous VA examination to assess the 
current nature, extent, and severity of his hypothyroidism.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Board notes that Diagnostic Code 7903 provides ratings 
for hypothyroidism. Hypothyroidism with fatigability, or; 
continuous medication required for control, is rated 10 
percent disabling.  Hypothyroidism with fatigability, 
constipation, and mental sluggishness is rated 30 percent 
disabling.  Hypothyroidism with muscular weakness, mental 
disturbance, and weight gain is rated 60 percent disabling. 
Hypothyroidism with cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness is rated 100 percent 
disabling.  38 C.F.R. § 4.119.

The Board notes that the most recent treatment records 
associated with the claims file indicate that the Veteran's 
symptoms related to hypothyroidism may have worsened.  Thus, 
a new VA medical examination is necessary in order to 
determine the Veteran's complete disability picture.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is 
required to discuss its reasons and bases for assigning a 
particular disability rating with reference to the criteria 
contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence or 
absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Additionally, the Board notes no evidence that a VA 
examination has been conducted to address the Veteran's 
contention that his hypertension is related to service-
connected hypothyroidism.  VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  An examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, lay persons are not competent to 
opine as to medical etiology or render medical opinions.  
Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  

Therefore, the Board finds a VA examination necessary in 
order to determine the Veteran's complete disability picture 
and to determine whether the Veteran's current symptoms are 
related to a service-connected disability.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  As this case presents certain medical questions 
which cannot be answered by the Board, a VA examination must 
be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  No nexus 
opinion has been provided regarding the etiology of the 
Veteran's hypertension and the Veteran was not afforded a VA 
examination in connection with his claim.  Thus, a VA 
examination is necessary to determine whether the Veteran's 
hypertension is related to his service-connected 
hypothyroidism.  See 38 C.F.R. § 3.159(c)(4); see also 
Colvin, supra.

As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to a total rating for 
compensation purposes based on individual 
unemployability (TDIU) in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2009), and 
applicable legal precedent.  

2.  Thereafter, schedule the Veteran for a 
VA examination to address the medical 
issues set forth below.  The claims folder 
should be made available to and reviewed 
by the examiner.  All necessary tests 
should be performed.  
        
(a).  With regard to evaluating the 
Veteran's service-connected 
hypothyroidism, the examiner should 
identify what symptoms, if any, the 
Veteran currently manifests that are 
attributable to his service-connected 
hypothyroidism.  Specifically, the 
examiner should provide whether the 
Veteran's hypothyroidism produces any 
symptoms required for a higher rating such 
as fatigability, constipation, mental 
sluggishness, muscular weakness, mental 
disturbance, weight gain, cold 
intolerance, muscular weakness, 
cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 
beats per minute), and sleepiness.

(b) With regard to a TDIU, the examiner 
should comment on the effect of the 
Veteran's service-connected disabilities 
(chronic lumbar strain; hypothyroidism, 
status postoperative thyroidectomy with 
goiter; left ankle sprain; and residuals 
of excision of lipoma of the upper back) 
on his ability to engage in any type of 
full-time employment and whether, in the 
examiner's opinion, the service-connected 
disabilities alone are of such severity to 
result in unemployability.

The examiner should explain the rationale 
for any opinion given regarding the effect 
of the Veteran's service-connected 
conditions on his ability to obtain or 
maintain employment.  The examiner should 
note that consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities.  The 
question is whether the Veteran is capable 
of performing the physical and mental acts 
required by employment, not whether the 
Veteran can find employment.  

(c).  With regard to service connection 
for hypertension as secondary to service-
connected hypothyroidism, the VA examiner 
should answer the following upon 
examination:

- whether it is as least as likely as 
not that the Veteran's current 
hypertension was caused by or 
aggravated by the Veteran's service-
connected hypothyroidism.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

Note: "Aggravation" refers to an 
identifiable, incremental, permanent 
worsening of the underlying condition, 
as contrasted with temporary or 
intermittent flare-ups of 
symptomatology.

A complete rationale for all opinions 
should be provided.  

3.  Following the above, the AMC/RO should 
readjudicate the Veteran's claims for a 
rating in excess of 10 percent for 
hypothyroidism, secondary service 
connection for hypertension, and 
entitlement to a TDIU.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, and 
the Veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


